               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICKIE R. LOGAN ,                      :
              Plaintiff,               :     1:18-cv-2004
                                       :
      v.                               :     Hon. John E. Jones III
                                       :
JOHN E. WETZEL,                        :
              Defendant.               :

                                  ORDER

                               March 13, 2020

      NOW THEREFORE, upon consideration of Defendants’ motion (Doc. 37)

for summary judgment pursuant to Federal Rule of Civil Procedure 56, and other

pending motions (Docs. 41, 48, 63), and for the reasons set forth in the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 37) for summary judgment is GRANTED.

      2.     The Clerk of Court is directed to ENTER judgment in favor of
             Defendant Wetzel and against Plaintiff.

      3.     The Clerk of Court is directed to TERMINATE all other pending
             motions. (Docs. 41, 48, 63).

      4.     The Clerk of Court is further directed to CLOSE this case.

      5.     Any appeal from this order is deemed frivolous and not in good faith.
             See 28 U.S.C. § 1915(a)(3).

                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
